Citation Nr: 1435586	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for radiculopathy in the left lower extremity (claimed as left leg disorder). 


REPRESENTATION

Appellant represented by:	Mr. Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1972 to August 1976. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska (RO), which in pertinent part denied the benefits sought on appeal.  

In March 2014, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with a VA examination to determine the nature and severity of his claimed disorders.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of record is against a finding that the Veteran's current lumbar spine disorder, to include degenerative arthritis, and associated radiculopathy in the left lower extremity, had an onset during his period of service or within the first year thereafter, or is otherwise directly related to his period of service. 

2.  The competent medical and lay evidence of record demonstrates that the Veteran's current lumbar spine disorder, to include degenerative arthritis, and associated radiculopathy in the left lower extremity, are likely exacerbated by his service-connected right and left knee, right and left foot, right and left hip disabilities, even if not necessarily caused by those service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lumbar spine disorder as aggravated by service-connected disabilities only have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for entitlement to service connection for radiculopathy in the left lower extremity (claimed as left leg disorder) as aggravated by service-connected disabilities only have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

In March 2014, the Board remanded the matters on appeal to the RO (via the AMC) to obtain any outstanding records of pertinent treatment as well as to provide the Veteran with a VA examination in order to obtain a medical opinion on whether his current lumbar spine disorder is directly related to his period of service, to include any injury sustained from a 1976 fall.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, the Veteran's VA treatment records were updated in the claims folder since 2011 and the Veteran was afforded a VA spine examination in April 2014 and a report of the examination was associated with his claims folder.  The Veteran's claims were readjudicated via the May 2014 supplemental statement of the case (SSOC).  

Even though not requested by the Board's 2014 remand, the Board acknowledges that the April 2014 VA examination report contains some inadequacies with respect to the question of secondary service connection.  However, as discussed in further detail below, another remand is not needed at this time.  Moreover, the 2014 VA examination report adequately addressed the question of direct service connection posed by the Board's 2014 remand instructions. 

Accordingly, the Board's remand instructions have been substantial compliance with the Board's 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in March 2010 that addressed of the elements concerning his claims for service connection prior to adjudication of the claims in an April 2010 rating decision.  The letters informed the Veteran of what evidence is required to substantiate the claims on direct and secondary bases, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Veteran was also informed on how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

In this case, the Veteran was afforded with VA examinations in March 2010 and April 2014.  The 2010 VA examination report shows that the VA examiner recorded the Veteran's reported medical history.  The 2010 VA examiner stated that because negative medical nexus opinions were being provided the examiner did not write the findings from clinical evaluation in the examination report.  The 2010 VA examiner then provided a medical opinion on the question of secondary service connection based on a review of the claims folder and supported by a rationale statement.  In the April 2014 VA examination report, the VA examiner recorded the Veteran's reported medical history as well as the findings from clinical evaluation.  The 2014 VA examiner then provided medical opinions on question of direct and secondary service connection.  The 2014 VA examiner provided a comprehensive and thorough rationale statement in support of the medical conclusion on direct and secondary causal service connection.  The Board finds that the 2014 VA examination report and medical opinions on direct and secondary causal service connection are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the 2014 VA examiner stated that he was unable to provide a medical opinion on the level of aggravation to the Veteran's lumbar spine disorder caused by his service-connected right knee disability without resorting to speculation and without a rationale statement explaining why such opinion could not be provided.  Jones v. Shinseki, 23 Vet App 382 (2010) (holding that, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.).  Here, the April 2014 VA examiner failed to provide any rationale for his statement and the reasoning for his statement is not apparent from the record.  Regardless, given the Board's favorable decision to award service connection based on secondary aggravation, a remand for another VA medical opinion is not required at this time.  The Board finds that it may proceed with adjudication of the claim without prejudice to the Veteran.    

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for lumbar spine disorder and associated radiculopathy of the left lower extremity.  He contends that his current lumbar spine disorder is related to his period of service, to include injury he sustained during a 1976 fall.  In the alternative, he contends that his lumbar spine disorder and associated radiculopathy in the left lower extremity are proximately caused or aggravated by his service-connected right knee disability.  

The Board will first address the Veteran's claims for service connection on a direct basis prior to considering his claims on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and medical nexus between the claimed in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167.

The evidence of record shows that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine as well as radiculopathy in the left lower extremity.  See VA treatment records and VA examination report dated April 2014.  As such, element (1), a current disability, has been shown 

A review of the Veteran's March 1972 examination prior to enlistment shows that his spine was evaluated as normal and there was no disqualifying defects observed, despite the Veteran's reports of recurrent back pain, minor, recorded on his associated report of medical history.  A November 1973 in-service chest x-ray report noted findings of mild scoliosis of mid-spine, convexed to the right.  Subsequent service treatment records show the Veteran complained of low back pain in May 1974.  However, a lumbar spine x-ray revealed no abnormalities at that time, and he was assessed with musculoskeletal involvement.  At the time of his separation in December 1975, the Veteran received normal spine, neurologic and lower extremity evaluations; however, on the associated report of medical history, the Veteran reported a history of recurrent back pain.  The record also demonstrates that the Veteran sustained injuries when he fell 10-12 feet from a ladder in May 1976, but he was treated primarily for right knee problems.  See VA treatment records dated in 1976. There was no mention of treatment for back problems associated with the 1976 fall. 

The first medical evidence of chronic low back and radicular problems is not shown until 8 years after his separation from service, and following an intervening post-service work-related injury in June 1984.  Post-service treatment records show that the Veteran injured his low back in June 1984 while at work, and then he re-injured his back at work again in December 1984.  A June 1984 private CT lumbar scan showed findings of mild posterior bulging at L5-S1, but no other significant abnormalities, and a July 1984 private nerve conduction study revealed findings of left S1 radiculopathy and possible edema of the L5 nerve on the left.  Subsequent private treatment records show the Veteran complained of low back pain and sensation of numbness down his left leg to his foot.  He received spinal injections to treat his symptomatology.  

Subsequent private treatment records show the Veteran re-injured his back shortly after returning to work in December 1984 and he required additional spinal injection to treat his low back discomfort and numbness in his left leg.  A January 1985 lumbar x-ray revealed findings of lumbosacral area abnormalities, including some rotation of L-5 on the sacrum.  

In November 1985, the Veteran underwent VA general medical examination in conjunction with a pension claim.  That examination report shows the Veteran complained of low back pain as well as severe radiating pain, numbness, and tingling in his left leg and foot since he injured his back at work in June 1984.  There was evidence of tenderness along the lumbar spine, positive straight leg test result, and decreased sensation on neurologic evaluation.  X-ray film of the lumbar spine revealed no abnormalities.  He was assessed with chronic low back syndrome with some nerve root involvement. 

Again, there is no evidence of chronic lumbar spine and associated radiculopathy in the left lower extremity, until 8 years after his separation from service and following a post-service 1986 intervening work-related injury.  The Board acknowledges that the 1973 service chest x-ray showed findings of scoliosis of the mid-spine; however, the 2014 VA examiner's concluded that the 1973 scoliosis was asymptomatic in nature and not aggravated by his period of service.  This is support by the fact that none of the subsequent diagnostic imagining reports in 1975, 1984, 1985 or 2010 reflects findings of scoliosis.  The record does not demonstrate that the Veteran's current chronic lumbar spine disorder with associated radiculopathy manifested until after his 1984 work-related injury.  See 38 C.F.R. §§ 3.303, 3.306, 3.307 and 3.309.  

The Board notes that it must consider the competency and credibility of the Veteran's lay contentions to the extent that he asserts that he has experienced low back and radicular symptoms since his period of service.  It is noted that the Veteran is competent to attest to the onset and continuity of symptomatology, such as low back discomfort and radiating pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335. 

Here, the record contains conflicting statements from the Veteran regarding the onset and continuity of his current low back and radicular problems.  Notably, the record does not show that the Veteran reported the continuity of his low back and radicular problems since service until well after he initiated his claim for entitlement to service connection in January 2010.  Notably, the November 1985 VA general medical examination report shows that the Veteran reported the onset of his current low back and radiculopathy problems with the June 1984 work-related injury.  The record does not show that the Veteran asserted continuity of low back and radicular symptoms since service until the June 2010 private treatment note, which comes two month after he was informed of the reasons for why his claim for service connection was denied.   

In light of the conflict between the Veteran's accounts as to the onset and continuity of his low back and radiculopathy problems, and the lack of treatment for low back and radiculopathy symptoms until after his 1984 intervening work-related back injuries, the Board has to question the credibility of the Veteran's current assertions of onset and continuity of symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Based on the Veteran's conflicting statements, the Board finds that the Veteran's current assertions are not credible to the extent that he reports that the onset and continuity of his current symptoms.  His statements cannot be used as evidence of onset or continuity of symptomatology since service to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The weight of the competent medical evidence is also against a finding of a direct medical link between the Veteran's current lumbar spine disorder with associated radiculopathy in left lower extremity disorders and his period of service.  In this regard, the Board acknowledges the 1985 private orthopedic examiner's medical conclusion that the Veteran had a current "lumbosacral strain that aggravated pre-existing and general anomalies in his lower back."  However, there is no rationale statement provided in support of this medical conclusion, and it is not clear from that treatment record that the private examiner is referring to back problems that were related to the Veteran's period of service.  In this regard, at no point in the 1984 and 1985 treatment records do the Veteran report a previous back injury in service.  Instead, it appears that the Veteran only reported histories of the June 1984 and the December 1984 back injuries.  Essentially, the 1985 private orthopedic examiner's medical conclusion does not contain any probative value on the question of direct medical nexus to service in this case. 

Similarly, the medical conclusion in the June 2010 private treatment records contains little, if any, probative value on the question of medical nexus to service.  The Veteran's private treating physician stated that the Veteran's degenerative disc disease with radicular symptoms as well as hips, left knee, left ankle, and left foot problems, are possibly related on some level to his prior in-service fall.  The June 2010 positive medical nexus was based solely the Veteran's reported history of ongoing musculoskeletal pain since his 1976 in-service fall from a height of 10 feet onto the concrete floor. 

As shown above, the Board found that the Veteran's reported history of onset and continuity of his current low back and radiculopathy symptoms are not considered credible.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  There is no indication in the 2010 private medical statement is based on any separate information other than the Veteran's contentions.  Accordingly, the Board affords the June 2010 private medical statement no probative value, because it is solely based on history supplied by Veteran, which is not credible.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993). 

There is simply no favorable medical nexus opinion of record that contains probative in this matter.  In contrast, the Board finds that the medical opinion by the April 2014 VA examiner is highly probative and it weighs heavily against the Veteran's claim for service connection on a direct basis.  The 2014 VA examiner concluded that based on a review of the claims folder and the findings from clinical evaluation, the Veteran's current lumbar spine disorder and associated radiculopathy was less likely than not related to his period of service, to include any in-service injury.  In support of this medical opinion, the examiner noted that the Veteran's in-service complaints of back problems resolved and he did not develop any chronic low back problems until his 1984 work-related injury.  

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim fails on a direct basis.  

Turning back to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his current lumbar spine disorder and associated radiculopathy in the left lower extremity are proximately caused or aggravated by his service-connected right knee disability.  See 38 C.F.R. § 3.310.  The Board notes that the Veteran is also now service-connected for left knee, right and left foot, and right and left hip disabilities.  

Notably, there are two available options to establish service connection on a secondary basis: (1) a causal relationship between service-connected disability and related disorder; or (2) aggravation of related disorder by service-connected disability.  38 C.F.R. § 38 C.F.R. § 3.310. 

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310(b).

Here, the competent medical evidence of record weighs against a finding that the Veteran's current lumbar spine disorder with associated radiculopathy in the left lower extremity are caused by his service-connected right knee disability.  In this regard, both the March 2010 and April 2014 VA examiners concluded that the Veteran's lumbar spine disorder with associated radiculopathy in the left lower extremity was not caused by his service-connected right knee disability.  Both VA examiners stated that their medical conclusion was based on a review of the claims folder that demonstrated that the Veteran's current lumbar spine disorder with associated radiculopathy in the left lower extremity was related to his post-service 1984 work-related injury.  None of the competent medical evidence suggests a secondary causal link between the Veteran's current lumbar spine disorder with associated radiculopathy in the left lower extremity and his service-connected disabilities.

However, the 2014 VA examiner found that the Veteran's lumbar spine was aggravated by his service-connected right knee disability.  The 2014 VA examiner found that the Veteran's lumbar spine disorder was aggravated by his inability to squat due to his right knee disability, which in turned caused him to bend his back to lift items.  However, the 2014 VA examiner was unable to render any opinion on the degree of possible aggravation of the lumbar spine disorder and associated radiculopathy by his service-connected right knee disability without resorting to speculation.  

Of record, however, are the private treatment notes from the Veteran's private physicians immediately following his 1984 work-related injuries and the report of a November 1985 VA general medical examination.  These records highly suggest that a baseline level of severity of the Veteran's nonservice-connected lumbar spine disorder with associated radiculopathy prior to aggravation by his service-connected disabilities.  

In this regard, the January 1985 private orthopedic treatment records following the Veteran's 1984 work-related back injury show that his disorder was manifested by of tenderness of the lumbar spine and full range of motion with complaints of low back discomfort and radiating pain on forward flexion as well as decreased sensation and hypalgesia in the left lower extremity.   The private examiner opined that the Veteran had 10 to 15 percent partial permanent disability due to his back injury.  

Also, the November 1985 VA general medical examination report shows the Veteran complained of low back pain as well as severe radiating pain, numbness, and tingling in his left leg and foot since he injured his back at work in June 1984.  He did not attribute any of his current problems to his right knee disability.  The Veteran reported that his low back and left leg symptoms affected his ability to work because he had difficulty with bending, lifting and carrying weight.  The Veteran further stated that he was unable to performed prolonged activities without stopping and resting because of low back pain.  On clinical evaluation, the VA examiner observed tenderness along the lumbar spine and sacroiliac joint area.  On straight leg test, the Veteran was limited to 60 degrees on the left and slightly limited on the right.  There was evidence of decreased sensation on neurologic evaluation.  X-ray film of the lumbar spine revealed no abnormalities.  He was assessed with chronic low back syndrome with some nerve root involvement. 

So even if one accepts the Veteran's current lumbar spine disorder with associated radiculopathy are not necessarily caused by his service-connected disabilities, there is competent medical evidence that supports a finding of aggravation by his service-connected disabilities as well as sufficient evidence to establish a baseline level of severity, which is grounds for granting secondary service connection on an aggravation basis.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. 448. 





ORDER

Entitlement to service connection for lumbar spine disorder as aggravated by service-connected disabilities is granted. 

Entitlement to service connection for radiculopathy in the left lower extremity as aggravated by service-connected disabilities is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


